Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing BLACKROCK FUNDS SUPPLEMENT DATED JUNE 30, 2 STATEMENT OF ADDITIONAL INFORMATION DATED JANUARY 28, 2009 Effective July 1, 2009, the following changes are made to the Statement of Additional Information with respect to Small/Mid-Cap Growth Portfolio (the Fund): The section entitled Portfolio Managers and Portfolio Transactions beginning on page 135 is revised to delete the third paragraph on page 137 under the subsection entitled Portfolio Managers  Other Funds and Accounts Managed and replace it with the following: The following table sets forth information about funds and accounts other than the Small/Mid-Cap Growth Portfolio for which that Portfolios portfolio managers are primarily responsible for the day-to-day portfolio management as of September 30, 2008. Number of Other Accounts Managed and Assets by Account Type Number of Other Accounts and Assets for Which Advisory Fee is Performance-Based Name of Portfolio Manager Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Andrew Thut 2 1 4 0 0 0 $1.45 Billion $13.5 Million $212 Million $0 $0 $0 Andrew Leger 3 1 0 0 0 0 $1.71 Billion $13.5 Million $0 $0 $0 $0 Eileen M. Leary* 2 2 6 0 0 0 $902.7 Million $24.2 Million $242.9 Million $0 $0 $0 * Ms. Learys assets managed are presented as of June 26, 2009, due to the assignment of additional registered investment companies following the September 30, 2008 fiscal year end. The paragraph entitled Portfolio Manager Beneficial Holdings on page 142 is modified to add the following to the table appearing therein: Portfolio Manager Portfolio Managed Dollar Range of Equity Securities Beneficially Owned as of June 26, 2009 Eileen M. Leary Small/Mid-Cap Growth None Code # SAI-MCSC-0709-SUP
